DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1, 4-11 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1, 10 and 11 (see Remarks pages 5-8 filed on 08/22/2022) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Satou et al (US 2015/0077772) discloses data generation apparatus includes: a communication section configured to communicate with a print instructing apparatus; and a preview-image generating section configured to analyze a received print job and generate a preview image. The preview-image generating section is further configured to determine whether or not an object having a property not supported by the data generation apparatus exists in each page of the document; in response to determining that the object exists, obtain a possible alternative to the property of the object; generate edit data to be used for highlighting a replaced part in the preview image in which the property of the object is replaced with the possible alternative; and output the edit data to the print instructing apparatus so as to allow a user to recognize the replaced part, (Para 0025-0078). However, Satou et al does not disclose in the affirmative, “wherein the preview image display displays the preview image with a predetermined first marking applied to a portion corresponding to the substitution of the font in the preview image, and the preview image display applies, when a second marking based on original application data is applied in advance to the portion corresponding to the substitution of the font in the preview image, the first marking of a different type from the second marking.”
Further, the next closest prior art Bell et al (US 2013/0063734) discloses aspects of the embodiments, there is provided systems and methods that involve providing user-selectable fonts to a printing device so that the printing device can facilitate printing of a print task. In this regard, a representative embodiment of a method and system for printing includes enabling a print file corresponding to a print task to be evaluated, and, if it is determined that a printing device to which the print task is directed is unable to process the print task without performing a font substitution, enabling acquiring of the fonts from a specific user. By using the uploaded fonts, the printing device is able to process the print task without performing a font substitution, (Para 0014-0054). However, Bell et al does not disclose in the affirmative, “wherein the preview image display displays the preview image with a predetermined first marking applied to a portion corresponding to the substitution of the font in the preview image, and the preview image display applies, when a second marking based on original application data is applied in advance to the portion corresponding to the substitution of the font in the preview image, the first marking of a different type from the second marking.”
Finally, the next closest prior art Murakami et al (US 2020/0026396) discloses mobile terminal apparatus and a method for controlling display of the mobile terminal apparatus are display a plurality of thumbnail images in a thumbnail display area of a display screen, to receive an operation to choose a thumbnail image in the thumbnail display area in which the plurality of thumbnail images are displayed, to display an enlarged image of the chosen thumbnail image in an enlarged display area of the display screen, with the chosen thumbnail image kept displayed, to receive an operation to change a size of the enlarged display area on the display screen, and to increase an enlargement ratio of the enlarged image to fit the size of the enlarged display area when increasing the size of the enlarged display area, (Para 0025-0087). However, Murakami et al does not disclose in the affirmative, “wherein the preview image display displays the preview image with a predetermined first marking applied to a portion corresponding to the substitution of the font in the preview image, and the preview image display applies, when a second marking based on original application data is applied in advance to the portion corresponding to the substitution of the font in the preview image, the first marking of a different type from the second marking.”
Therefore, the prior arts Satou et al, Bell et al and Murakami et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “wherein the preview image display displays the preview image with a predetermined first marking applied to a portion corresponding to the substitution of the font in the preview image, and the preview image display applies, when a second marking based on original application data is applied in advance to the portion corresponding to the substitution of the font in the preview image, the first marking of a different type from the second marking.”

Regarding independent claim 10, the closest prior art, Satou et al (US 2015/0077772) discloses data generation apparatus includes: a communication section configured to communicate with a print instructing apparatus; and a preview-image generating section configured to analyze a received print job and generate a preview image. The preview-image generating section is further configured to determine whether or not an object having a property not supported by the data generation apparatus exists in each page of the document; in response to determining that the object exists, obtain a possible alternative to the property of the object; generate edit data to be used for highlighting a replaced part in the preview image in which the property of the object is replaced with the possible alternative; and output the edit data to the print instructing apparatus so as to allow a user to recognize the replaced part, (Para 0025-0078). However, Satou et al does not disclose in the affirmative, “wherein the displaying displays the preview image with predetermined a first marking applied to a portion corresponding to the substitution of the font in the preview image, and the displaying applies, when a second marking based on original application data is applied in advance to the portion corresponding to the substitution of the font in the preview image, the first marking of a different type from the second marking.”
Further, the next closest prior art Bell et al (US 2013/0063734) discloses aspects of the embodiments, there is provided systems and methods that involve providing user-selectable fonts to a printing device so that the printing device can facilitate printing of a print task. In this regard, a representative embodiment of a method and system for printing includes enabling a print file corresponding to a print task to be evaluated, and, if it is determined that a printing device to which the print task is directed is unable to process the print task without performing a font substitution, enabling acquiring of the fonts from a specific user. By using the uploaded fonts, the printing device is able to process the print task without performing a font substitution, (Para 0014-0054). However, Bell et al does not disclose in the affirmative, “wherein the displaying displays the preview image with predetermined a first marking applied to a portion corresponding to the substitution of the font in the preview image, and the displaying applies, when a second marking based on original application data is applied in advance to the portion corresponding to the substitution of the font in the preview image, the first marking of a different type from the second marking.”
Finally, the next closest prior art Murakami et al (US 2020/0026396) discloses mobile terminal apparatus and a method for controlling display of the mobile terminal apparatus are display a plurality of thumbnail images in a thumbnail display area of a display screen, to receive an operation to choose a thumbnail image in the thumbnail display area in which the plurality of thumbnail images are displayed, to display an enlarged image of the chosen thumbnail image in an enlarged display area of the display screen, with the chosen thumbnail image kept displayed, to receive an operation to change a size of the enlarged display area on the display screen, and to increase an enlargement ratio of the enlarged image to fit the size of the enlarged display area when increasing the size of the enlarged display area, (Para 0025-0087). However, Murakami et al does not disclose in the affirmative, “wherein the displaying displays the preview image with predetermined a first marking applied to a portion corresponding to the substitution of the font in the preview image, and the displaying applies, when a second marking based on original application data is applied in advance to the portion corresponding to the substitution of the font in the preview image, the first marking of a different type from the second marking.”
Therefore, the prior arts Satou et al, Bell et al and Murakami et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “wherein the displaying displays the preview image with predetermined a first marking applied to a portion corresponding to the substitution of the font in the preview image, and the displaying applies, when a second marking based on original application data is applied in advance to the portion corresponding to the substitution of the font in the preview image, the first marking of a different type from the second marking.”

Regarding independent claim 11, the closest prior art, Satou et al (US 2015/0077772) discloses data generation apparatus includes: a communication section configured to communicate with a print instructing apparatus; and a preview-image generating section configured to analyze a received print job and generate a preview image. The preview-image generating section is further configured to determine whether or not an object having a property not supported by the data generation apparatus exists in each page of the document; in response to determining that the object exists, obtain a possible alternative to the property of the object; generate edit data to be used for highlighting a replaced part in the preview image in which the property of the object is replaced with the possible alternative; and output the edit data to the print instructing apparatus so as to allow a user to recognize the replaced part, (Para 0025-0078). However, Satou et al does not disclose in the affirmative, “wherein the displaying displays the preview image with predetermined a first marking applied to a portion corresponding to the substitution of the font in the preview image, and the displaying applies, when a second marking based on original application data is applied in advance to the portion corresponding to the substitution of the font in the preview image, the first marking of a different type from the second marking.”
Further, the next closest prior art Bell et al (US 2013/0063734) discloses aspects of the embodiments, there is provided systems and methods that involve providing user-selectable fonts to a printing device so that the printing device can facilitate printing of a print task. In this regard, a representative embodiment of a method and system for printing includes enabling a print file corresponding to a print task to be evaluated, and, if it is determined that a printing device to which the print task is directed is unable to process the print task without performing a font substitution, enabling acquiring of the fonts from a specific user. By using the uploaded fonts, the printing device is able to process the print task without performing a font substitution, (Para 0014-0054). However, Bell et al does not disclose in the affirmative, “wherein the displaying displays the preview image with predetermined a first marking applied to a portion corresponding to the substitution of the font in the preview image, and the displaying applies, when a second marking based on original application data is applied in advance to the portion corresponding to the substitution of the font in the preview image, the first marking of a different type from the second marking.”
Finally, the next closest prior art Murakami et al (US 2020/0026396) discloses mobile terminal apparatus and a method for controlling display of the mobile terminal apparatus are display a plurality of thumbnail images in a thumbnail display area of a display screen, to receive an operation to choose a thumbnail image in the thumbnail display area in which the plurality of thumbnail images are displayed, to display an enlarged image of the chosen thumbnail image in an enlarged display area of the display screen, with the chosen thumbnail image kept displayed, to receive an operation to change a size of the enlarged display area on the display screen, and to increase an enlargement ratio of the enlarged image to fit the size of the enlarged display area when increasing the size of the enlarged display area, (Para 0025-0087). However, Murakami et al does not disclose in the affirmative, “wherein the displaying displays the preview image with predetermined a first marking applied to a portion corresponding to the substitution of the font in the preview image, and the displaying applies, when a second marking based on original application data is applied in advance to the portion corresponding to the substitution of the font in the preview image, the first marking of a different type from the second marking.”
Therefore, the prior arts Satou et al, Bell et al and Murakami et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “wherein the displaying displays the preview image with predetermined a first marking applied to a portion corresponding to the substitution of the font in the preview image, and the displaying applies, when a second marking based on original application data is applied in advance to the portion corresponding to the substitution of the font in the preview image, the first marking of a different type from the second marking.”

Dependent claims 4-9 are allowed because of their dependency to claims 1, 10 and 11 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677